Exhibit 10(d)



 

CONSULTING AGREEMENT



THIS AGREEMENT ("Agreement") confirms the arrangement with Hintz & Associates,
LLC, a limited liability company formed under the laws of the State Mississippi,
("Contractor") to provide the consulting services of its employee, Donald C.
Hintz ("Consultant"), on an as-needed basis for Entergy Services, Inc. or one or
more of its affiliates (collectively, "Entergy"). In consideration of the
undertakings, and subject to the terms and conditions set forth herein, the
parties agree as follows:



Scope.

Contractor will provide Consultant to perform the following services (hereafter,
the "Services") as requested by Entergy: (a) physical inspection of all Entergy
nuclear facilities in each calendar year during which this Agreement is in
effect; (b) advice and consultation regarding efficient and effective nuclear
operations; (c)
analytical, strategic, or developmental work and acquisition consulting services
that Entergy may direct Consultant to perform
for a particular Entergy affiliate; or (d) such other work as the Chief
Executive Officer of Entergy Corporation may request. The parties acknowledge
and agree that Entergy enters this Agreement due to the specialized skills and
knowledge of Consultant. Only Consultant, and no other Contractor employee or
affiliate, shall be the appropriate agent of Contractor for purposes of
performance of the Services. Solely with respect to the Services contemplated in
subsection (a) of this paragraph 1, Consultant shall report directly to the
Nuclear Committee of the Board of Directors of Entergy Corporation.





Term.

The term of this Agreement shall be one year commencing on May 5, 2004 (the
"Commencement Date") and shall renew for successive one-year periods unless
terminated by either party at any time for any or no reason. In the event of
Consultant's death or disability, this Agreement shall terminate on the date of
such death or disability. As a result of termination of this Agreement, neither
party shall be liable to the other for costs, claims, losses, damages or
liabilities including, without limitation, loss of anticipated profits or
compensation for unperformed Services. The effective date of this Agreement
shall be the Commencement Date.





Compensation. For Consultant's performance of services under this Agreement,
Contractor shall be compensated on an hourly basis at a rate of $312.50 per
hour, not to exceed a daily rate of $2500.00. Entergy shall also reimburse
Contractor for reasonable out-of-pocket expenses incurred by Consultant in
performance of the Services. Contractor's invoices shall be in such form, and
accompanied with such documentation, as may be requested by Entergy.



Independent Contractor.

Contractor and Entergy understand and agree that Consultant is not an employee
of Entergy by virtue of this Agreement. Contractor and Consultant will, at all
times, act as independent contractors of Entergy, and nothing stated or implied
in this Agreement shall be construed to make Contractor or Consultant, nor shall
either Contractor or Consultant represent themselves to be, employees of
Entergy. Contractor and Consultant shall have sole responsibility for
determining the detail, manner and method of performing the Services, as
Entergy's sole interest is in the results to be achieved under the Agreement.
This Agreement does not provide, and Contractor and its employees shall not
represent themselves to have, agency authority with respect to Entergy.
Notwithstanding anything in this Agreement to the contrary, the parties mutually
agree that it is their intention to recognize Entergy as the statutory employer
of Consultant, in accordance with, and to the extent allowed by, the laws of any
state in which Consultant is providing Services, including, but not limited to,
Louisiana Revised Statute 23:1061. Contractor shall be solely responsible for
all applicable federal, state or local income taxes, FICA and other taxes and
applicable amounts with respect to any payments made to Contractor pursuant to
this Agreement. Contractor understands and agrees that this Agreement does not
provide to Contractor or Consultant any rights (a) to participate in any pension
or welfare benefit plans sponsored by Entergy and (b) to any other
employment-related benefits, programs, or arrangements, including, but not
limited to, vacation, holidays, sick-pay, short-term disability, insurance,
pension benefits, medical benefits, disability benefits, dental benefits, life
insurance, profit-sharing benefits, retirement benefits, bonuses and/or any
other employment-related offerings of Entergy to its employees. However, this
provision shall not alter any rights or entitlements of Consultant arising out
of (c) employment relationships preceding the Commencement Date or (d) other
relationships independent of the Services or this Agreement.





Confidential Information

. Contractor acknowledges that Contractor and Consultant have had and will
continue to have access to Entergy's technical, financial, operational,
business, personnel, proprietary, confidential or other information not in the
public domain (collectively, "Information"), which Information was disclosed or
made available to, or obtained by, Contractor or Consultant, directly or
indirectly, from Entergy, or developed or obtained by Contractor or Consultant
in the performance of this Agreement. Contractor agrees that such Information
shall be confidential information belonging to Entergy. During the term of this
Agreement and thereafter, Contractor and Consultant shall not use, cause to be
used, or otherwise disclose such Information for any purpose (nor permit its use
or disclosure) without the prior written consent of Entergy, except (i) to the
extent necessary to perform the Services for Entergy's benefit; or (ii) where
such Information is publicly available through no breach of this Agreement; or
(iii) where Contractor otherwise demonstrates to the satisfaction of Entergy
that such Information was independently and properly obtained or developed by
Contractor or Consultant apart from their current or previous relationships with
Entergy, and without breach of any confidential relationships; or (iv) where
necessary in the performance of independent duties owed by Consultant to
Entergy; or (v) where duly required by law or regulation, such as by valid and
enforceable subpoena or other judicial process, or by the valid and enforceable
request of a governmental authority, provided that Contractor, to the extent
practicable, provides Entergy with prompt advance notice of any such request and
fully cooperates with any action by Entergy to object to, quash, limit or
otherwise respond to such request, prior to releasing such information. As
applicable, Consultant shall comply with all reporting requirements of the
United States Nuclear Regulatory Commission concerning defects or noncompliances
covered by governing regulations, and he shall make concurrent notification to
an appropriate senior management official, in addition to the notification
otherwise required pursuant to this Agreement.





Ownership of Deliverables

. The product of Services under this Agreement ("Deliverables"), whether
software or otherwise, to the extent prepared, produced or first developed by
Contractor for Entergy, shall be and will remain the exclusive property of
Entergy, and all right, title and interest therein (including, without
limitation, copyright and patent rights) shall vest in Entergy, and shall, to
the fullest extent permitted by law, constitute "work made for hire" under
United States copyright law. Except as otherwise provided by of law or agreement
with Entergy, Contractor shall retain all right, title and interest in its
know-how, concepts, materials and information that were or are developed
entirely independently of the Services (the "Retained Rights"), whether or not
such Retained Rights are embodied in a deliverable. With respect to Contractor's
Retained Rights embodied in any Deliverable, Entergy is hereby granted a
nonexclusive, perpetual, worldwide, royalty-free, fully paid-up license under
Contractor's Retained Rights to use the Deliverables for its business
operations. The license granted shall extend to Entergy's use of Deliverables
for all business operations and with respect to all successors or assignees of
the business function for which the Deliverables were acquired or created or of
the system to which the Deliverables relate.





Conduct.

Contractor represents and warrants that Contractor and Consultant are familiar
with the Code of Entegrity, Entergy's Compliance Program, Entergy System
Policies and other applicable policies, will keep apprised of any changes
thereto in the future, and will comply fully with, and ensure their compliance
with, the letter and/or spirit of all provisions therein when rendering the
Services contemplated in this Agreement. Contractor represents that there is no
actual, apparent, or potential conflict of interests between Contractor's or
Consultant's obligations under this Agreement and: (a) their other business or
personal obligations or interests; (b) the business or personal obligations or
interests of their immediate family members; or (c) by operation of law.
Contractor agrees that Contractor and Consultant will not, during the term of
this Agreement, serve any interest or do any act or thing that might conflict
with the interests of Entergy. In the event Contractor believes that an actual,
potential or apparent conflict of interests arises during the performance of the
Services or otherwise during the term of this Agreement, Contractor shall advise
Entergy immediately and take all necessary action as may be required by Entergy
to reduce or eliminate the conflict of interest. Contractor shall ensure that
Consultant complies with all applicable safety, security, radiation protection
and fitness for duty requirements in effect at Entergy's nuclear plant sites.
Consultant shall provide to Entergy, upon request, his radiation exposure
history. Consultant shall perform Services, as applicable, in accordance with
the applicable nuclear site's Quality Assurance Program.





Warranty.

Contractor warrants that Contractor and Consultant will perform the Services in
accordance with all applicable laws, in good faith, with due diligence,
promptly, and in conformance with the highest standards of quality,
thoroughness, competence and care that are appropriate to the nature of the
Services contemplated by this Agreement. Contractor shall, to the fullest extent
allowed by law, indemnify, protect and hold harmless Entergy and each of their
past, current and future officers, directors, employees, agents and
representatives (the "Indemnitees") from and against any and all losses,
damages, including consequential, incidental and punitive damages, claims,
liabilities, costs and expenses (including, without limitation, demands, fines,
remediation costs, penalties, attorneys' fees, court costs, legal, accounting,
consulting, engineering and other expenses) that may be imposed on, incurred by,
or asserted against the Indemnitees or any of them by any third party or parties
(including, without limitation, any governmental entity) or by Consultant,
caused by, arising from, relating to or in connection with, in whole or in part,
directly or indirectly: (a) Contractor's or Consultant's breach of any provision
of this Agreement; (b) Contractor's or Consultant's negligence, wrongful act or
omission, breach of implied warranties, or strict liability of whatsoever nature
in connection with the performance of the Services by Contractor or Consultant;
(c) any violation of law by Contractor or Consultant; or (d) employment rights,
entitlements, or benefits allegedly due Consultant or others through or on
behalf of Consultant, by virtue of the Agreement or Services. Indemnitees may
require Contractor to defend all suits or claims concerning the foregoing.
Notwithstanding any provision herein to the contrary, with respect to that
portion of the Services involving physical site inspections of nuclear plants
("Inspection Services"), to the fullest extent permitted by law, Consultant
shall not be personally liable to Entergy for monetary damages for or with
respect to any acts or omissions in the performance of his duties. Entergy
agrees that it will defend, indemnify and hold harmless Consultant from any and
all claims, losses, damages, expenses, including attorneys' fees, arising out of
or as a result of any negligent or wrongful act or omission in connection with
the performance of the Inspection Services as long as Consultant has acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of Entergy, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe was unlawful.





Assignment and Subcontracting.

Contractor may neither assign nor subcontract this Agreement, in whole or in
part, without the express written permission of Entergy, which permission may be
withheld in Entergy's sole discretion. In the absence of such permission, in
Entergy's sole discretion, any such assignment or subcontract shall be null and
void.





Notice.

Any notices required by this Agreement or that may be imitated by the parties
pursuant to the Agreement shall be deemed received (a) on the date delivered if
hand-delivered, or (b) on the fifth business day after being deposited in the
mail, first class, registered or certified, return receipt requested, with
proper postage prepaid, and shall be addressed as follows, unless changed
otherwise by any party in accordance with the notice provisions of this Section:
(i) if to Entergy, addressed in care of General Counsel, Entergy Services, Inc.,
639 Loyola Avenue, 26
th
Floor, New Orleans, Louisiana 70113; and (ii) if to Contractor, addressed in
care of Donald C. Hintz, Hintz & Associates, LLC, 112 Suncrest Place, Brandon,
Mississippi 39047-6520.



Binding Agreement.

Upon its effective date, this Agreement is binding upon Contractor and upon
Entergy and its successors, agents, heirs or assigns. Contractor expressly
acknowledges the right of Entergy to assign this Agreement to any Entergy
successor. This Agreement is solely for the benefit of the parties hereto, and
no third party shall be entitled to rely upon any provision hereof, claim any
benefit hereby, or enforce any right hereunder, except as contemplated in this
paragraph.





Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed in accordance with the laws of the State of Delaware, without
regard to its conflicts of law principles.





Modifications and Waivers

. This Agreement contains the entire understanding between Contractor and
Entergy relating to the Services and supersedes all prior negotiations,
representations, agreements, or understandings, written or oral, with respect to
the subject matter hereof. No provision of this Agreement may be modified,
amended or waived except in a writing signed by both parties. The waiver by
either party of a breach of any provision of this Agreement shall not operate to
waive any subsequent breach of the Agreement.





Severability

. Should any part of this Agreement be found to be invalid or in violation of
law, such part shall be of no force and effect, and the rest of this Agreement
shall survive as valid and enforceable to the fullest extent permitted by law.





Headings. The headings in this Agreement are for ease of reference only and
shall not be used to construe or interpret the provisions of this Agreement.

THUS DONE AND EXECUTED

by the following duly authorized representatives of the parties:





 







 

CONTRACTOR 9; 9;

 

ENTERGY SERVICES, INC.

               

By:

 

By:

         

Name:

 

Name:

         

Title:

 

Title:

         

Date:

 

Date:

 



 